DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2018, 03/25/2019, 02/27/2020, 07/18/2020 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words in length. Correction is required.  See MPEP § 608.01(b). 

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9, 11, 14-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the dry reagent" in line 1 of the claim.  
Claim 5 recites the limitation "the dry reagents" in line 1 of the claim.  
Claim 6 recites the limitation "the dry reagents" in line 1 of the claim.  
Claim 9 recited the limitation “dry agent containers” in line 2. 
Claim 11 recites the limitation "the air vent" in line 4 of the claim. Claim 14 recites the limitation "the dry reagent" in line 1 of the claim.  
Claim 15 recites the limitation "the dry reagents" in line 1 of the claim.  
Claim 16 recites the limitations "the dry reagents" in line 1 of the claim and "the rotor" in line 3 of the claim. 
Claim 20 recites the limitation "the air vent" in line 5 of the claim.  
These are unclear as there is insufficient antecedent basis for these limitation in the claims.
Claim 8 is rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bransky et al. US 20140356941 A1, as cited in IDS filed 03/25/2019, hereinafter Bransky in view of Anderson et al. US 8839982 B1, hereinafter Anderson .
Regarding claims 1 and 12, Bransky, discloses a biometric system comprising a measurement cartridge (102) and a meter (105) equipped with the measurement cartridge and configured to measure an analyte existing in a sample of the measurement cartridge (par 35). The measurement cartridge comprises a reagent container (303) configured to accommodate a liquid reagent (par 46) and having an upper portion sealed with a sealing film (306). A capillary module (202) located above the reagent container and including a capillary tube (403) for collecting a sample 
Bransky further discloses that a plurality of dry reagents, such as lyophilized antibodies, and different kinds of powdered stains, and coated beads are useable (par 46) and reagents may be injected through the inlet (par 141) which indicates that reagents may be delivered through the sealing film, but does not disclose a reagent rod located above the reagent container and including a plurality of dry reagent accommodating portions in which dry agents are accommodated, the reagent rod being introduced into the reagent container by rupturing a contact portion, which comes into contact with the reagent rod, of the sealing film by an applied pressure.
However, Anderson is in a related art in dispensing reagents into reagent chambers (Abstract) and discloses a container (6) as a reagent chamber configured to accommodate a liquid reagent, having an upper portion sealed with a sealing film (38) and a sub-chambers (41 and 42) that house powdered ingredients (col 7, lines 65-67) as a reagent rod including a plurality of dry reagents. The sub chambers are introduced by rupturing the sealing film which comes into contact with the reagent rod with applied pressure (Fig 8). Many combinations of reagents have a reduced shelf life when exposed to each other, and shelf life is a key factor with respect to expiration dates based on the product and category (col 1, lines 21-31) and allows for mixing a plurality of reagents by providing a plurality of chambers on the container which results in a substantial improvement with respect to shelf life and overall versatility (col 1, lines 32-55).
.

Claims 2-5, 8, 10, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bransky in view of Anderson, in further view of Hwang et al. US 20090308746 A1, hereinafter Hwang.
Regarding claim 2, Bransky in view of Anderson discloses all of the limitations of claim 1, but does not disclose wherein the meter measures the analyte existing in the sample of the measurement cartridge while rotating a rotor on which the measurement cartridge is mounted in a state in which at least one of the capillary tube and the reagent rod is introduced into the reagent container.
However, Hwang is in the analogous art of microfluidic disk analysis (abstract) and discloses a biometetric system (Fig 1) with a rotor (120) that is rotated by a motor (110) and a meter (130) measures an analyte (Fig 4) in a plurality of reaction chambers (121) as measurement cartridges. The sample and reagents are introduced and mixed in the reaction chamber (par 34). Multiple reaction chambers can be used in parallel (Fig 4), and this rotor and detector improves efficiency of detecting analytes in the measurement cartridges and reduces crosstalk between neighboring measurement cartridges (par 3).


Regarding claims 3 and 13, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, and Bransky in view of Anderson discloses all of the limitations of claim 12, Bransky further discloses wherein the capillary tube of the capillary module is introduced into the reagent container by rupturing the contact portion of the sealing film with the applied pressure to an extent to which the capillary tube does not come into direct contact with the liquid reagent (Bransky, Fig 4b).

Regarding claims 4 and 14, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, and Bransky in view of Anderson discloses all of the limitations of claim 12, Bransky further discloses wherein the dry reagent is dissolved in the liquid reagent and produces a reaction in a state in which particles of the sample coexist in the reagent container (par 94).

Regarding claims 5 and 15, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, and Bransky in view of Anderson discloses all of the limitations of claim 12, Bransky further discloses that wherein part of the dry reagents accommodated in the plurality of dry reagent accommodating portions is 

Regarding claims 8 and 18, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 4, and Bransky in view of Anderson discloses all of the limitations of claim 12, wherein the reagent container of the measurement cartridge includes a particle accommodating portion that accommodates the particles of the sample (par 111).

Regarding claims 10 and 19, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, and Bransky in view of Anderson discloses all of the limitations of claim 12, Bransky further discloses wherein the capillary module further comprises an air outlet (1403) configured to discharge air in the capillary tube (par 115).

Claims 6, 7 and 9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bransky in view of Anderson, in view of Hwang as applied to claim 2 above, and further in view of Peyvan et al. US 20150024384 A1 hereinafter Peyvan.
Regarding claims 6 and 16, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, and Bransky in view of Anderson discloses all of the limitations of claim 12, but does not disclose wherein at least part of the dry reagents accommodated in the plurality of dry reagent accommodating portions is separated by rotation of the rotor and is dissolved in the liquid reagent.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reagent rod of Bransky in view of Anderson in view of Hwang to incorporate the sequentially separated reagent storage compartments of Peyvan. Doing so would allow automated sequential reagent delivery, controllable by varying the centripetal force as recognized by Peyvan.

Regarding claims 7 and 17, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, and Bransky in view of Anderson discloses all of the limitations of claim 12, but does not disclose wherein at least parts of the plurality of dry reagent accommodating portions are vertically spaced apart from each other and sequentially introduced into the reagent container by a pressure applied thereto so as to be sequentially dissolved in the liquid reagent.
However, Peyvan is in the analogous art of reagent delivery (Abstract) and discloses a rotor (106) that holds a measurement cartridge comprising a reagent 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reagent rod of Bransky in view of Anderson in view of Hwang to incorporate the vertically and sequentially separated reagent storage compartments of Peyvan. Doing so would allow automated sequential reagent delivery, controllable by varying the centripetal force as recognized by Peyvan.

Regarding claims 9, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 2, but does not disclose wherein the reagent rod further comprises a reagent rod sealing film that seals the plurality of dry agent containers.
However, Peyvan is in the analogous art of reagent delivery (Abstract) and discloses a rotor (106) that holds a measurement cartridge comprising a reagent chamber (116) and a storage stack (105) as a reagent rod, comprising a plurality of reagents accommodation portions (104) that are vertically spaced apart, which house reagents such as liquid, gas, and any other suitable contents (par 116), and is capable of housing dry reagents. The storage stack has a sealing film (107) that seals the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reagent rod of Bransky in view of Anderson in view of Hwang to incorporate the vertically and sequentially separated reagent storage compartments of Peyvan. Doing so would allow automated sequential reagent delivery, controllable by varying the centripetal force as recognized by Peyvan.

Claim 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bransky in view of Anderson, in view of Hwang as applied to claim 10 and 19 above, and further in view of Fukunaga et al. US 20090170210 A1 hereinafter Fukunaga.

Regarding claims 11 and 20, Bransky in view of Anderson in view of Hwang discloses all of the limitations of claim 10, and Bransky in view of Anderson discloses all of the limitations of claim 19, but does not disclose wherein the capillary module comprises a first sample recognition electrode in contact with the air outlet; and a second sample recognition electrode spaced apart from the first sample recognition electrode and configured to be in contact with the air outlet wherein the first sample recognition electrode and the second sample recognition electrode are electrically 
However, Fukunaga is in the analogous art of measuring devices (abstract) and discloses a biometric system (300) with a meter (Fig 5) and a measuring cartridge (100, ) with comprising a capillary module (Fig 7) comprising a capillary tube (104) having a first sucking port (106) as an air outlet/vent. A first (201a, 201b) and second electrode (202a and 202b) are in contact with the first sucking port and are electrically connected to each other by the sample introduced into the capillary tube and completely filling the tube (par 140) and the meter senses the electrical connection between the first and second electrode (par 127). This prevents mistaken measurements due to a sample shortage (par 156).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capillary module of Bransky in view of Anderson in view of Hwang to incorporate the electrodes of Fukunaga. Doing so would prevent short samples which results in inaccurate measurements as recognized by Fukunaga.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pearcy et al. US 20110127294 A1 discloses a reagent delivery device with a plurality of dry reagent accommodation portions vertically spaced from each other.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797